FlLED

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA oct - 22018
BILLINGS DIVISION C.erk, U 3 maria com
Dislrict 01 Nlontana
Billings
UN]TED STATES OF AMERICA,
Case No. CR 18-87-BLG-SPW
Plaintiff,
ORDER EXTENDING BRIEFING
vs. SCHEDULE AND RESETTING
SUPPRESSION HEARING
JOHN ALLEN WAGNER,
Defendant.

 

 

Upon the parties’ Joint Motion for Extension of Time to File Responsive
Briefs and to Continue Suppression I-Iearing (Doc. 25), and for good cause appearing,

IT IS HEREBY ORDERED that the United States’ Respcnse to the Motion
to Suppress and Supplement (Docs. 15 and 22) is due November l, 2018.

IT IS FURTHER ORDERED that the Suppression l-learing, currently set for
October 24, 2018 at 10:3() a.m., is VACATED and RESET for Wednesday,
November 7, 2018 at 1:30 p.m.

The Clerk ochurt is directed to notify counsel and the U.S. Marshals Service

of the entry of this Order.

cath this g "d" day Of cfrober, 2018.

, f////z/¢/, ¢_, F)- 6(;£_7:{';¢@,
‘sUsAN P. WATTERS
UNITED sTATES DISTRICT JUDGE

 

